DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/15/21 has been entered.
Accordingly, Claims 71, 72, 85, 89, 90 are amended, and claim 98 is added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-74, 76-77, 79, 84-86, 88, 90-92, 95-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described at least five times greater than a size of the at least one auxiliary valve.” - As for claim 71; and “a size of the main valve is at least approximately five times greater than a size of the at least one auxiliary valve.”- As for claim 85; and “the first valve having a diameter of at least approximately 25 mm”- as for claim 90.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71-74, 76-77, 79, 84-86, 88, 90-92, 95-98  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US. 20100312063).
Hess discloses an instrument access device fig. 29 comprising: a base 2922; 
a valve component 2922 which is rotatably mounted to the base; the valve component 2922 having a main valve 2940 which can be located on a center line of the valve component and capable to receive a robotically controlled instrument;  and at least one auxiliary valve 2922 which is located radially outwardly of the main valve and capable to receive a robotically/ manually controlled instrument extending at least partially through 
	Hess fails to teach that the size of the main valve is at least (or at least approximately) five times greater than a size of the at least one auxiliary valve, wherein the main valve having a diameter of at least approximately 25 mm, and at least one of the second valves has a diameter of 5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct at least one of the second valves with a diameter of 5 mm. since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

In re Aller, 105 USPQ 233.
Claims 89, 93-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al in view of Bonadio et al. (US. 6846287).
    	Hess fails to teach that the retraction sleeve being adjustable to shorten a portion of the retraction sleeve between the proximal base and the distal ring such that the distal ring is configured to move relative to the proximal base.
 	Bonadio et al teaches a retraction sleeve 210, figs 26-27 being adjustable to shorten a portion of the retraction sleeve between the proximal base and the distal ring such that the distal ring is configured to move relative to the proximal base. In this way a single access port may be used for a variety of thickness of abdomens (col. 8, lines 2-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the retraction sleeve of Hess to being adjustable to shorten a portion of the retraction sleeve between the proximal base and the distal ring such that the distal ring is configured to move relative to the proximal base in view of Bonadio in order to allowing a single access port may be used for a variety of thickness of abdomens.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that Hess fails to teach or suggest at least “a size of the main valve is at least approximately five times greater than a size of the at least one auxiliary valve”.
Examiner agrees, however Hess teaches a size of the main valve 341, 2741, fig. 5 and 27can be greater than a size of the at least one auxiliary valve 342, 343, 2750, fig. 5 and 27, therefore It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the size of the main valve of at least (or at least approximately) five times greater than a size of the at least one auxiliary valve, wherein the main valve will having a diameter of at least approximately 25 mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant argues that Hess fails to teach that  “the retraction sleeve being adjustable to shorten a portion of the retraction sleeve between the proximal base and the distal ring such that the distal ring is configured to move relative to the proximal base.” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bonadio et al teaches a retraction sleeve 210, figs 26-27 being adjustable to shorten a portion of the retraction sleeve between the proximal base and the distal ring such that the distal ring is configured to move relative to the proximal base. In this way a single access port may be used for a variety of thickness of abdomens (col. 8, lines 2-6). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the retraction sleeve of Hess to being adjustable to shorten a portion of the retraction sleeve between the proximal base and the distal ring such that the distal ring is configured to move relative to the proximal base in view of Bonadio in order to allowing a single access port may be used for a variety of thickness of abdomens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMEH R BOLES/Primary Examiner, Art Unit 3775